IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 203A14

                                FILED 10 April 2015

STATE OF NORTH CAROLINA

              v.
TONY LINWOOD MARTIN, JR.


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 762 S.E.2d 1 (2014), finding

no error in part and vacating and remanding in part a judgment entered on 22 March

2013 by Judge J. Carlton Cole in Superior Court, Halifax County. Heard in the

Supreme Court on 16 February 2015.


      Roy Cooper, Attorney General, by Kimberly N. Callahan, Assistant Attorney
      General, for the State-appellant.

      Ben G. Irons II for defendant-appellee.


      PER CURIAM.


      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed. This case is remanded to the Court of Appeals for consideration

of defendant’s remaining issues on appeal.


      REVERSED AND REMANDED.